DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 20 have been examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: From Figure 1, reference number "192" is not in the specification.  From Figure 6, reference number "600" is not in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In P[0061] line 6, "processor 316" should be "processor 306" or "processor 314" to agree with the rest of the paragraph and Figure 4.  
Appropriate correction is required.
The use of the term IOS (P[0027], P[0028], P[0032], P[0034]), ANDROID (P[0027], P[0028], P[0032], P[0034]), MICROSOFT (P[0028]), ADOBE (P[0028]), WINDOWS (P[0032], P[0034] – Windows-based), and LINUX (P[0032], P[0034]), which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 2  objected to because of the following informalities:  In line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 thru 4, 14 thru 17, 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “an airport near the aircraft” in line 4, while claim 1 also recites “an airport near the aircraft” in line 10.  It is unclear if this is a new airport or the same airport.  The examiner assumes it is the same airport for continued examination.
Claim 2 recites the limitation "the" in line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the location of the airport" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14 and 15 recites “a color of the indicator” in line 1, while claim 13 also recites “a color of the indicator” in line 2.  It is unclear if this is a new color of the indicator or the same color of the indicator.  The examiner assumes it is the same color of the indicator for continued examination.
Claims 16 and 17 recites “an airport near the aircraft” in line 1, while claim 1 also recites “an airport near the aircraft” in line 10.  It is unclear if this is a new airport or the same airport.  The examiner assumes it is the same airport for continued examination.
Claim 19 recites the limitation "the" in line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the location of the airport" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 thru 5 and 7 thru 15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kawalkar et al Patent Application Publication Number 2016/0229554 A1.
Regarding claim 1 Kawalkar et al disclose the claimed system for assisting pilots with an emergency landing of an aircraft, a cockpit display system for generating navigation displays having landing diversion symbology (abstract) for a pilot to use in an emergency situation P[0034], comprising:
the claimed memory device storing computer executable instructions, memory 16 coupled to controller 14 having software programs or instructions to carry-out the various methods, process tasks, calculations, and control/display functions (P[0017] and P[0018], Figure 1);
the claimed processor in data communication with the memory device, “memory 16 can be coupled to controller 14 such that controller 14 can read information from, and write information to, memory 16” P[0018], configured to:
the claimed execute the computer executable instructions, “controller 14 may include, or cooperate with, any number of software programs (e.g., avionics display programs) or instructions designed to carry-out the various methods, process tasks, calculations, and control/display functions” P[0017]; and
the claimed generate display instructions, controller 14 may include instructions to carry-out control/display functions P[0017]; and
the claimed display in data communication with the processor and the claimed display an indicator based on the display instructions generated by the processor, “Controller 14 and graphics system 20 cooperate to display, render, or otherwise convey one or more graphical representations, synthetic displays, graphical icons, visual symbology, or images associated with operation of the ownship aircraft on cockpit monitor(s) 18” (P[0019] and Figure 1); the instructions for:

the claimed identifying an airport near the aircraft at the given moment, “Navigation database 17, specifically, stores information relating to airports and runways, such as runway locations and lengths.” P[0017], “cockpit control system 10 can assess the current feasibility of landing at one or more landing options (including a number of diversion airports) in range of the aircraft and assign each landing option to one of a plurality of predetermined landing feasibility categories” P[0030], and “HNAV display 50 is further generated to include a number of diversion airport icons 58(a)-(g), which represent diversion airports in range of the aircraft.” (P[0032] and Figure 4);
the claimed determining required flight capabilities of the aircraft to land safely at the airport at the given moment, “icons 56 and 58(a)-(g) are color coded in accordance with their assigned landing feasibility categories.  In this scenario, controller 14 (FIG. 1) has assigned the designated airport to the LOW 
the claimed comparing the current flight capabilities with the required flight capabilities for the aircraft to land safely at the airport, the diversion airports are designated low, mid or high feasibility landing categories P[0032], criteria to make the feasibility designation includes current operating conditions, runway conditions, pilot/flight crew workload P[0026], low fuel conditions, runway overshoot (length) P[0033], changing runway surface conditions, changing weather conditions, and developing conditions relating to emergency situations P[0034]; and
the claimed determining the indicator to display based on the comparison of the current flight capabilities with the required flight capabilities of the aircraft necessary to land safely at the airport, “the icons or other graphics representative of the HIGH, MID, and LOW landing categories can be color coded as green, 
Regarding claim 2 Kawalkar et al disclose the claimed system of claim 1 (see above), wherein;
the claimed processor is further configured to process current location data corresponding to the current location of the aircraft, “HNAV display 50 is preferably updated at an appropriate refresh rate to reflect new feasibility and safety conditions with changing aircraft location” P[0034], and ownship flight data 28 generate, measure, and/or provide different types of data related to the operational status of the ownship aircraft, the environment in which the ownship aircraft is operating, flight parameters, and the like, and may include geographic position data, such as Global Positioning System ("GPS") data P[0023];
the claimed identifying the airport includes identifying airport location data corresponding to a location of the airport, “Navigation database 17, specifically, stores information relating to airports and runways, such as runway locations and lengths.” P[0017], and “The positioning of designated airport icon 56 and diversion airport icons 58(a)-(g) on display 50 denote the real-world location of the designated airport and the diversion airports relative to the aircraft position.” P[0032]; and
the claimed determining required flight capabilities includes comparing the current location data with the airport location data, “supply data thereto indicative of the present position of the aircraft, the locations of the diversion airports, weather conditions in the proximity of the diversion airports, and the current runway conditions of the 
Regarding claim 3 Kawalkar et al disclose the claimed processor in data communication with a global positioning system, ownship flight data 28 includes geographic position data, such as Global Positioning System ("GPS") data P[0023] and is connected to the controller 14 (Figure 1).
Regarding claim 4 Kawalkar et al disclose the claimed processor includes a global positioning processor, ownship flight data 28 includes geographic position data, such as Global Positioning System ("GPS") data P[0023], and “Controller 14 may comprise, or be associated with, any suitable number of additional conventional electronic components including, but not limited to, various combinations of microprocessors, flight control computers, navigational equipment, memories, power supplies, storage devices, interface cards, and other standard components known in the art.” P[0017].
Regarding claim 5 Kawalkar et al disclose the claimed processor receives airspeed data from the aircraft, ownship flight data 28 includes airspeed data P[0023], and the claimed determining current flight capabilities includes evaluating airspeed data, and “each landing option (e.g., the designated airport and the in-range diversion airports) can be assigned to a particular landing category based upon any number of 
Regarding claim 7 Kawalkar et al disclose the claimed processor receives altitude data from the aircraft, ownship flight data 28 includes altitude data P[0023], and the claimed determining current flight capabilities includes evaluating altitude data, and “each landing option (e.g., the designated airport and the in-range diversion airports) can be assigned to a particular landing category based upon any number of criteria including current operating conditions” P[0026], the current operating conditions would include the altitude data.
Regarding claim 8 Kawalkar et al disclose the claimed processor receives pitch data from the aircraft, ownship flight data 28 includes attitude data including pitch data and roll data P[0023], and the claimed determining current flight capabilities includes evaluating pitch data, and “each landing option (e.g., the designated airport and the in-range diversion airports) can be assigned to a particular landing category based upon any number of criteria including current operating conditions” P[0026], the current operating conditions would include the attitude data including pitch data and roll data.
Regarding claim 9 Kawalkar et al disclose the claimed processor receives external condition data from the aircraft, ownship flight data 28 includes weather information, wind speed data, and wind direction data P[0023], and the claimed determining current flight capabilities includes evaluating external condition data, and “each landing option (e.g., the designated airport and the in-range diversion airports) can be assigned to a particular landing category based upon any number of criteria 
Regarding claim 10 Kawalkar et al disclose the claimed external condition includes wind speed, ownship flight data 28 includes wind speed data P[0023].
Regarding claim 11 Kawalkar et al disclose the claimed external condition includes wind direction, ownship flight data 28 includes wind direction data P[0023].
Regarding claim 12 Kawalkar et al disclose the claimed determining the indicator to display includes selecting a symbol of the indicator, “In preferred embodiments, this additional information is presented on display 50 for airports that are classified in the LOW FEASIBILITY (RED) category and, possibly, airports classified in the MID FEASIBILITY (AMBER) category.  This additional information can be presented as text and/or symbology, such as an intuitive reasoning icon.  As a first example, a first symbol and the abbreviated text "USTB" can be produced adjacent those airports at which the feasibility category has been down graded due to an unstable approach.  See designated airport icon 56 and diversion airport icon 58(g) in FIG. 4.  As a second example, a second symbology and the abbreviated text "SHRW" can be produced adjacent those airports at which the feasibility category has been down graded due to an insufficient usable runway length.” P[0033].
Regarding claim 13 Kawalkar et al disclose the claimed determining the indicator to display includes selecting a color of the indicator, “the icons or other graphics representative of the HIGH, MID, and LOW landing categories can be color coded as green, amber, and red, respectively” P[0026].
Regarding claim 14 Kawalkar et al disclose the claimed selecting the color of the indicator (see claim 13 above) includes selecting:
the claimed red color if the aircraft cannot land safely at the airport, “Additionally, icons 56 and 58(a)-(g) are color coded in accordance with their assigned landing feasibility categories.  In this scenario, controller 14 (FIG. 1) has assigned the designated airport to the LOW FEASIBILITY (RED) landing category.  Thus, designated airport icon 56 is color coded red (again, represented by a first cross-hatching pattern, as indicated in FIG. 3).  Similarly, diversion airport icon 58(f) has also been assigned to the LOW FEASIBILITY landing category and is likewise color coded red.” P[0032]; and
the claimed green color if the aircraft can land safely at the airport, “diversion airport icons 58(b)-(e) have been assigned to the HIGH FEASIBILITY landing category and are color coded green” P[0032].
Regarding claim 15 Kawalkar et al disclose the claimed selecting a yellow color if the aircraft could land safely at the airport and a confidence assessment is below a predetermined confidence threshold, “diversion airport icons 58(a) and 58(g) have been assigned to the MID FEASIBILITY landing category and are color coded amber” P[0032], and “When a landing option is feasible, but imposes a moderate operational workload on the pilot/flight crew, the landing option may be assigned to the MID FEASIBILITY (AMBER) landing category.  Assignment to the MID FEASIBILITY landing category may be appropriate if significant energy dissipation is required to stabilize the aircraft at the final landing gate.” P[0028], the difference between the mid and high feasibility equates to the claimed predetermined confidence threshold, when the feasibility is mid then the landing is riskier than the high feasibility.
Claim(s) 18 thru 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Suiter et al Patent Application Publication Number 2014/0343765 A1.
Regarding claim 18 Suiter et al disclose the claimed system for assisting pilots with an emergency landing of an aircraft near a takeoff airport, system for assisting pilots and flight crews in determining the best course of action at any particular point inflight for any category of emergency (abstract) including a return to the takeoff airport following an engine loss at takeoff (P[0019] and Figure 5), comprising:
the claimed memory device storing computer executable instructions, computer-readable medium bearing instructions executable by at least one computer or processor (Claim 21);
the claimed processor in data communication with the memory device, processor 800 (Figure 2), configured to:
the claimed execute the computer executable instructions, computer-readable medium bearing instructions executable by at least one computer or processor (Claim 21); and
the claimed generate display instructions, “continually ascertain and display options for any given point and suggest a procedure executable by the pilot or autopilot system providing for an emergency landing at an alternative landing site (including any necessary course changes or aircraft reconfiguration)” P[0045]; and
the claimed display in data communication with the processor and the claimed display an indicator based on the display instructions generated by the processor, “A 
the claimed determining current flight capabilities of the aircraft at a given moment, “the system continually monitors a plurality of flight parameters, provides the pilot with current information based on those parameters, and upon a given condition prioritizes a course of action” P[0013], and the system compares the current flight data with emergency profiles P[0074];
the claimed determining required flight capabilities of the aircraft to land safely at the takeoff airport, “an emergency condition (engine failure at takeoff) forced landing (straight ahead) procedure overview (display) with an associated queue wherein an embodiment of the present invention suggests a risk profile accessed emergency procedure set providing a return to airport (re-land) procedure” (P[0019] and Figure 5), and “FIG. 20 depicts aircraft 200 in Rl, a land-immediately or "ditch" state, having experienced engine failure immediately after takeoff from originating airport KMLE/Millard, NE 224.  Several alternative landing sites have been evaluated, but most have been rated "red" due to their distance: KOMA/Eppley 2140, KOFF/Offutt AFB 2130, Interstate 680 238 (indicated by the system display as ROAD), a large field south-southwest of Offutt AFB 228b (indicated as GRASS), and the Missouri River 226 (indicated as RIVER).  Within Rl range 214, however, are two options rated "green": a field 
the claimed comparing the current flight capabilities with the required flight capabilities for the aircraft to land safely at the takeoff airport, it is determined that the aircraft could return to the takeoff airport based on the green indication (P[0094] and Figure 20), and it is determined that the aircraft is not able to return to the takeoff airport based on the red indication (P[0096] and Figure 21); and
the claimed determining the indicator to display based on the comparison of the current flight capabilities with the required flight capabilities of the aircraft necessary to land safely at the takeoff airport, the red and green indications for whether the aircraft can make it to a certain airport (Figure 20 and 21).
Regarding claim 19 Suiter et al disclose the claimed system of claim 18 (see above), wherein:
the claimed process current location data from a global positioning system corresponding to a current location, “receiving continually refreshed GPS data related to the aircraft's position inflight” P[0066];
the claimed identifying an airport near the aircraft at the given moment identifies a location of the airport, airports MLE, OMA and OFF are identified with the relative locations to the aircraft (Figure 20 and P[0094]); and
the claimed comparing the current location data with the airport location data, “Several alternative landing sites have been evaluated, but most have been rated "red" l range 214, however, are two options rated "green": a field 228a directly ahead (opportunity gate 210a) and originating airport 224.” (P[0094] and Figure 20).
Regarding claim 20 Suiter et al disclose the claimed system of claim 18 (see above), wherein the processor is configured to receive:
the claimed airspeed data, engine performance data, altitude data, pitch data, and external condition data, the system may monitor dynamic values for any given point 
along the flight path including airspeed, altitude above sea level, flight controls and settings 514, atmospheric conditions such as air pressure/temperature and wind speed/direction 522, and propulsion system conditions 518 P[0052]; and
the claimed determining current flight capabilities of the aircraft includes evaluating airspeed data, engine performance data, altitude data, pitch data, and external condition data, “the system continually monitors a plurality of flight parameters, provides the pilot with current information based on those parameters, and upon a given condition prioritizes a course of action” P[0013], and “the system continually processes dataset components in concert with dynamic data relative to a particular point along the flight path” P[0045].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawalkar et al Patent Application Publication Number 2016/0229554 A1 in view of Moravek et al Patent Application Publication Number 2017/0154537 A1.
Regarding claim 6 Kawalkar et al do not explicitly teach the claimed processor receives engine performance data from the aircraft, and the claimed determining current flight capabilities includes evaluating engine performance data.  Kawalkar et al do teach, ownship flight data 28 includes fuel consumption P[0023], and “each landing option (e.g., the designated airport and the in-range diversion airports) can be assigned to a particular landing category based upon any number of criteria including current operating conditions” P[0026], the current operating conditions would include the fuel consumption data.  The fuel consumption is linked to the engine performance.  If an engine uses less fuel, then the range is greater and other airports could be in range, and if an engine uses more fuel, then the range is shorter and airports could be out of range.  Moravek et al teach, calculating of aircraft range in the direction of a potential destination (diversion airports) entails calculating fuel consumption requirements based available fuel, route to destination, meteorological parameters, and aircraft performance parameters that includes engine status P[0057].  It is well known in aircraft flight planning to use engine performance calculation in determining fuel usage.  The fuel consumption determinations of Kawalkar et al would use the engine status to calculate fuel usage.  The aircraft engines are the main consumers of fuel during an aircraft flight.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the diversion landing display .
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawalkar et al Patent Application Publication Number 2016/0229554 A1 in view of Suiter et al Patent Application Publication Number 2014/0343765 A1.
Regarding claim 16 Kawalkar et al do not explicitly teach the claimed identifying a takeoff airport, but would identify the airports that are nearby to the route of flight P[0026].  The identification of the takeoff airport would happen if the flight emergency occurred shortly after takeoff.  The takeoff airport could be included in the High, Mid and Low feasibility designation of the airports in Figure 4.  Suiter et al teach, a system for assisting pilots and flight crews in determining the best course of action at any particular point inflight for any category of emergency (abstract) including a return to the takeoff airport following an engine loss at takeoff (P[0019] and Figure 5).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the diversion landing display system of Kawalkar et al with the return to takeoff airport option of Suiter et al in order to aid the pilot of a distressed aircraft, thereby reducing pilot workload, the number of decisions based on inaccurate data, and the potential loss of life and property (Suiter et al P[0007]).
Regarding claim 17 Kawalkar et al teach the claimed do not explicitly teach the claimed identifying a takeoff airport and a second airport, but does identify multiple airports that are nearby to the route of flight (Figure 4 and P[0026]).  The identification of the takeoff airport would happen if the flight emergency occurred shortly after takeoff.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DALE W HILGENDORF/Primary Examiner, Art Unit 3662